DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 11, 2022 has been entered.  Claims 1, 7, and 8 were amended;.  Thus, claims 1-8 are pending.

Claim Objections
Claims 1 and 7-8 are objected to because of the following informalities:
Regarding claim 1, line 17 of claim 1 recites the phrase “a plurality of second sensors which is installed around the first sensor…”  Each of claims 7 and 8 recite the same phrase.  Applicant is suggested to amend claim 1, as well as claims 7 and 8, to recite: --plurality of second sensors which [[is]] are installed--, to conform with English language standards.  
Additionally, lines 19-20 of claim 1, was amended to recite “distribution of measurement values in direction along horizontal plane…”  Each of claims 7 and 8 was amended to recite the same phrase.  Applicant is suggested to amend claim 1, as well as claims 7 and 8, to recite: --measurement values in a direction along a horizontal plane--, to conform with English language standards.  Correction is required. 

Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112 reads as follows:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a), as being indefinite for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, lines 12-13 of claim 1 were amended to recite the phrase “first identifying trend of variation of measurement values with respect to the elapsed time regarding the measurement values,” and lines 19-20 of claim 1 were also amended to recite “trend of distribution of measurement values in direction along horizontal plane regarding the measurement values.”  Each of claims 7 and 8 was amended similarly.  The phrase “identifying trend of variation of measurement values with respect to the elapsed time regarding the measurement values” is not properly described in the application as filed, and thus constitutes new matter.  Additionally, the phrase “trend of distribution of measurement values in direction along horizontal plane,” is not properly described in the application as filed, and thus constitutes new matter.  Appropriate correction is required.
Claims 2-6 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, lines 12-13 of claim 1 were amended to recite the phrase “first identifying trend of variation of measurement values with respect to the elapsed time regarding the measurement values.”  Each of claims 7 and 8 was amended similarly.  This is the first recitation of the phrase “the elapsed time” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.
Claims 2-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, due to their dependency from a rejected base claim(s).  Appropriate correction is required.
Response to Arguments
Applicant’s arguments filed on May 11, 2022 regarding the prior art citied have been fully considered and are persuasive.  
In the response filed May 11, 2022, Applicant argued that Ono, in combination with Yoshida and May, fails to disclose the limitations of “identifying trend of variation of measurement values with respect to the elapsed time regarding the measurement values measured by the first sensor in the first cycle and the second cycle and identifying trend of distribution of measurement values in direction along horizontal plane regarding the measurement values measured by the first sensor and the plurality of second sensors in the second cycle.”  Applicant’s arguments are persuasive.  
The prior art of record fails to disclose the newly recited limitations of “identifying trend of variation of measurement values with respect to the elapsed time regarding the measurement values measured by the first sensor in the first cycle and the second cycle and identifying trend of distribution of measurement values in direction along horizontal plane regarding the measurement values measured by the first sensor and the plurality of second sensors in the second cycle.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864